Case 5:19-cv-00426-PA-MAA Document 35 Filed 08/07/20 Page 1 of 1 Page ID #:707



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    STEPHEN WILLIAM RINES,                    Case No. 5:19-cv-00426-PA (MAA)
 12
                          Plaintiff,
             v.                                  ORDER ACCEPTING FINDINGS
 13
                                                 AND RECOMMENDATIONS OF
 14    RIVERSIDE COUNTY JAILS                    UNITED STATES MAGISTRATE
       SHERIFFS et al.,                          JUDGE
 15

 16                       Defendants.
 17

 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
 19   herein, and the Report and Recommendation of United States Magistrate Judge.
 20   Further, the time for filing objections has expired and no objections have been
 21   made. The Court accepts the findings and recommendations of the Magistrate
 22   Judge and adopts them as its own findings and conclusions.
 23         IT IS THEREFORE ORDERED that this lawsuit be dismissed without
 24   prejudice.
 25

 26   DATED: August 7, 2020                  ____________________________________
 27                                                   PERCY ANDERSON
                                              UNITED STATES DISTRICT JUDGE
 28
